UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4269


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERNESTO GONZALEZ-TORRES,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00678-PMD-1)


Submitted:   February 3, 2011             Decided:   March 10, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Michael Rhett DeHart, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernesto       Gonzalez-Torres           appeals        the        twelve-month

sentence     imposed     following       his      guilty    plea,       pursuant       to   a

written    plea    agreement,     to     possession         of    counterfeit         credit

cards, in violation of 18 U.S.C. § 1029(a)(2), (a)(3) (2006).

Counsel    for    Gonzalez-Torres        filed      a    brief     in    this       court   in

accordance       with   Anders    v.    California,         386    U.S.       738     (1967),

certifying that there are no non-frivolous issues for appeal,

but   questioning       whether        (1)   the        district       court    erred       in

accepting     Gonzalez-Torres’s          guilty      plea;       and    (2)     the    court

imposed an unreasonable sentence.                  Gonzalez-Torres was informed

of his right to file a pro se supplemental brief but has not

done so.    Finding no reversible error, we affirm.

            Because Gonzalez-Torres did not move to withdraw his

guilty plea in the district court or raise any objections to the

Federal Rule of Criminal Procedure 11 colloquy, the colloquy is

reviewed for plain error.               United States v. General, 278 F.3d

389, 393 (4th Cir. 2002); United States v. Martinez, 277 F.3d

517, 524-27 (4th Cir. 2002).                     To demonstrate plain error, a

defendant must show that: (1) there was an error; (2) the error

was plain; and (3) the error affected his “substantial rights.”

United States v. Olano, 507 U.S. 725, 732 (1993).                         A defendant’s

substantial rights are affected if the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

                                             2
evaluate with eyes open the direct attendant risks of accepting

criminal responsibility.”         United States v. Goins, 51 F.3d 400,

402-03 (4th Cir. 1995) (internal quotation marks omitted); see

also Martinez, 277 F.3d at 532 (holding that a defendant must

demonstrate   that   he   would    not       have   pled   guilty    but    for   the

error).

          A review of the record reveals that the district court

fully complied with the requirements of Rule 11.                         The court

provided Gonzalez-Torres, a non-native English speaker, with an

interpreter, and his answers reflect a thorough understanding of

the proceeding.      The court ensured that Gonzalez-Torres’s plea

was knowing and voluntary, that he understood the rights he was

giving up by pleading guilty and the sentence he faced, and that

he committed the offense to which he pled guilty.                    Accordingly,

we hold that the district court did not err in conducting the

plea colloquy.

          Because    Gonzalez-Torres          did   not    request   a     different

sentence than the one ultimately imposed, we review his sentence

for plain error.     See United States v. Lynn, 592 F.3d 572, 578-

79 (4th Cir. 2010).       We must begin by reviewing the sentence for

significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence based

                                         3
on clearly erroneous facts, or failing to adequately explain the

chosen sentence including an explanation for any deviation from

the Guidelines.”         Gall v. United States, 552 U.S. 38, 51 (2007).

If     there    are    no    procedural       errors,          we     then     consider       the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                   United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).

               “When rendering a sentence, the district court ‘must

make     an     individualized          assessment             based      on     the        facts

presented.’”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)    (quoting      Gall,    552       U.S.    at    50).         Accordingly,       a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                      Id.

The    court’s    explanation        need     not    be    exhaustive;          it     must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

               When, as here, the district court imposes a within-

Guidelines      sentence,      the     district      court          may   “provide      a    less

extensive,       while      still   individualized,            explanation.”            United

States v. Johnson, 587 F.3d 625, 639 (4th Cir. 2009), cert.

                                              4
denied,      130     S.   Ct.       2128    (2010).        That       explanation    must       be

sufficient to allow for “meaningful appellate review” such that

we need “not guess at the district court’s rationale.”                                   Carter,

564 F.3d at 329-30 (internal quotation marks omitted).                               However,

where    a    matter      is    conceptually           simple    “and    the   record      makes

clear    that       the   sentencing         judge      considered       the   evidence        and

arguments,” we do not require an extensive explanation.                                    Rita,

551 U.S. at 359.

               We    conclude        that    the      district    court’s      sentence        was

both     procedurally          and        substantively         reasonable.         Gonzalez-

Torres’s      sentence         is    within      the    applicable       Guidelines       range.

See U.S. Sentencing Guidelines Manual ch. 5, pt. A (sentencing

table).        The district court used the correct Guidelines range

and    understood         that       it    was    advisory.           Furthermore,        it    is

apparent from the court’s discussion with counsel and Gonzalez-

Torres    that      it    considered         both      parties’    arguments       and    had    a

reasoned basis for its decision.                       See Rita, 551 U.S. at 359.

               In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                         We

therefore       affirm     the       district       court’s      judgment.         This    court

requires that counsel inform Gonzalez-Torres, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Gonzalez-Torres requests that a petition be

filed,       but    counsel         believes     that     such    a     petition    would       be

                                                  5
frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Gonzalez-Torres.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6